DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Introductory Remarks
	In response to communications filed on 10 March 2022, claims 1, 4, 7, 9-10, 16, and 20-22 are amended per Applicant's request. Claims 2-3, 5-6, 8, and 11 are cancelled. No claims were withdrawn. No new claims were added. Therefore, claims 1, 4, 7, 9-10, and 12-22 are presently pending in the application, of which claims 1, 10, and 20 are presented in independent form.

The previously raised 101 rejection of the pending claims is withdrawn in view of the amendments to the claims.
The previously raised 103 rejection of the pending claims is withdrawn in view of the amendments to the claims.



Response to Arguments
Applicant’s arguments filed 10 March 2022 with respect to the rejection of the claims under 35 U.S.C. 101 have been fully considered. The amendments overcome the 101 rejection, and the 101 rejection has accordingly been withdrawn.
Applicant’s arguments filed 10 March 2022 with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered. The amendments overcome the 103 rejection, and do not appear to be taught, suggested, or otherwise rendered obvious by the prior art. The 103 rejection has accordingly been withdrawn.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: an updated search was performed and none of the prior art previously made of record, nor the newly identified references in the updated PTO-892 Notice of References Cited, appear to teach, suggest, or otherwise render obvious the combination of the independent claims’ limitations (the newly identified references variously disclosed constraints and cell dependencies in the context of spreadsheet applications, but appeared only to be tangentially related to the field of endeavor as the present invention, and did not appear to teach, suggest, or otherwise render obvious the combination of the independent claims’ limitations, e.g., with regards to the amended claim portion regarding the execution of the one or more constraints “comprising changing the value of the instance data in a given cell of the cells of the first selection based on the constraint type of the constraint object having an identifier of the given cell and on a data model constraint specified by the data model, wherein the data model constraint identifies a relationship between the given cell and another cell of the cells of the first selection and enforces the relationship between the given cell and another cell when changing the value of the instance data in the given cell and the another cell, and wherein receiving a change to one of the cells of the first selection based on the constraint type invokes the constraint type against all the cells of the first selection”). The dependent claims are allowable for at least by virtue of their dependency on their respective independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
20 May 2022